ON MOTION FOR REHEARING.
The plaintiff in error challenges the correctness of the court’s construction of the contract of affreightment, and of the ruling announced in the third division of the opinion. It is contended that the contract of carriage under which the live stock was transported was one merely to transport to the end of the line of the receiving carrier and there to deliver to the defendant company. This construction of the contract is based upon the recital in the record that a contract of shipment was introduced in evidence, acknowledging the receipt of the car of live stock from the Atlantic Coast Line Eailroad.Company, consigned to Howell, Georgia, “to be delivered to such carrier whose line may be considered a part of the route to destination, it being understood that the responsibility of the A. C. L. Eailroad shall cease at said station when delivered.” The Atlantic Coast Line Eailroad Company received the car of live stock for shipment to Howell, Georgia, over its own line and the lines of such other carriers as were necessary to complete the shipment. By the express terms of the Hepburn act as amended, when the Atlantic Coast Line Eailroad Company delivered its receipt for the live stock, it became liable for any loss or damage caused by it or by any other carrier to whom the live stock was delivered, or over whose line the property might pass. It could not by contract exempt itself from liability thus imposed. Consequently the Atlantic Coast Line Eailroad Company became bound, when it received the goods, to see that they were safely delivered at destination. The recital in the contract, to the effect that its responsibility *95should cease ou delivery of the goods to the Southern Railway ■Company at Jacksonville, was absolutely null and void. The contract into which the initial carrier entered became, under the terms of the act of Congress, a through contract. Moreover, the contract itself recited that in consideration of the transportation of the stock at the reduced rate of $69.75 per car, the shipper agreed to release the carrier from liability for certain acts not amounting to negligence. The rate thus fixed was a through rate to destination, which the initial carrier could collect. It is apparent, therefore, from the very language of the contract itself, that the company undertook to transport to destination and was entitled to be paid therefor. Of course, in so doing it was compelled to use the agency of certain connecting carriers, but it was bound to the same extent as if the goods had been transported over its own line from the point where it was received to destination. We are satisfied that the contract of affreightment was properly construed in the original opinion, and nothing has been presented in the motion for a rehearing to require any change, in or modification of the judgment rendered.

Rehearing denied.